Case 2:20-cv-01374-CBM-MAA Document 65 Filed 12/23/20 Page 1 of 4 Page ID #:496


                                                                                                FILED—'—
                                                                                        CLERK,
                                                                                           ~U.S. DISTRICT COURT
                                 LI~IYY~III.~~IrY1[.y~fylY:7[~711[K~
                                CENTRAL DISTRICT OF CALIFONIA                               oEc z ~ 2020
                                          WESTERN DIVISION                           cE►vrw~. pi
                                                                                     gy             T OF CALIFORNIA



 DOUGLAS KIRKLAND                                         CASE NO: 2:20-cv-01374-CBM-MAA
                                                          HON. CONSUELO B. MARSHALL PRESIDING
         Plaintiff,
                                                          SUGGESTION OF BANKRUPTCY
 vs.

 NAUSICAA RAMPONY,et al.,

         Defendant(s).




                                   SUGGESTION OF BANKRUPTCY
         PLEASE BE ADVISED that Defendant, KFIR MOYAL, has filed a Voluntary Petition seeking
 relief under Chapter 13 of the United States Bankruptcy Code on November 22, 2020, in the Southern
 District of Florida, Case No.: 20-22770-LMI. An Order granting relief was entered on said date. This is
 filed for information purposes only and is not a Notice of Appearance by the undersigned attorney.


         PLEASE TAKE FURTHER NOTICE that as a result of the filing of the Petition, certain acts and

 proceedings are stayed as provided in 11 U.S.C. Section 362 (a).


        IHEREBY CERTIFY that a true and correct copy of the above and foregoing was furnished by
 regular U.S. Mail on December 14, 2020 to the United States District Court, Central District of California,
 350 West 2st Street, Los Angeles, CA 90012.


                                                          HOFFMAN, LARIN & AGNETTI, PA
                                                          909 North Miami Beach Blvd.
                                                          Suite 201
                                                          North Miami Beach, FL 33162
                                                          (305)653-5555 -Dade
                                                          (954)764-2388 - Broward
                                                          (305)940-0090 - Telefax
                                                          By: s/ Michael S. Hoffinan
                                                            MICHAEL S. HOFFMAN, Esquire
                                                            Florida Bar No.: 41164
          Case 2:20-cv-01374-CBM-MAA Document 65 Filed 12/23/20 Page 2 of 4 Page ID #:497
12/14/2020                                                                  1:20-bk-22770 ~ Kfir Moyal ~

                                                1:20-bk-22770 ~ Kfir Moyal

                                                        United States Bankruptcy Court
                                                          Southern District of Florida

   Notice of Bankruptcy Case Filing
                                                                                                         ~~
   A bankruptcy case concerning the debtors} listed below was filed                                  ~.     ~k       ,~
   under Chapter 13 of the United States Bankruptcy Cade, entered on
                                                                                                     r   * FILED ~
                                                                                                       ~ 11!22!2020 ~
   1]./22/2020 at 7:28 PM and filed an 11/22/2020.

   fir Moyal
  729 NW 47 5t
  Miami, FL 33137
  SSN / ITIN: xxx-xx-79Z5




  The case was filed by the debtor's attorney:                                                     The bankruptcy k~~ustee is:

                                                                                                    Nancy K. Neidich
  Michael S Hoffman
 909 North Miami Beach Blvd '
                            ti-'201                                                                 www.chl3miami,com
  Miami, FL 33162.                                                                                 POB 279806
 (3QS) 653-SS55                                                                                     Miramar, FL 33027
                                                                                                   954-443-4402

The case was assigned case nurr~ber 20-22770-LMI to Judge Laure! M Isicofif.

In most instances, the filing of tl~e bankruptcy case automatically stays certain collection and ether actions
against the debtor and the debtpr's property. Under certain circumstances, the stay may b~ limited to 3Q
days or nc~t exist at all, although the debtor can request the court to extend or impose a stay. If you attempt
to collect a debt or take other action in violation of the Bankruptcy Code, you may be penalized. Consult a
 lawyer to determine your rights in this case,

If you would like to view khe t~ar~kruptcy petition and other documents filed by the debtor, they are available
at our Internet home page www.flsb.uscourts.gov or at the Clerk's Office, , .

You may kre a creditor of the debtor. If so, you will receive an additional notice from the court sefting forth
i partank deadlines.



                                                                                                           Joseph Falzone
                                                                                                           Clerk, U.S. Bankruptcy Court


                     Last updated: n/a

https://app.courtdrive.com/filings/flsbke_774801-1-20-bk-22770-kfir-moyal
   Case 2:20-cv-01374-CBM-MAA Document 65 Filed 12/23/20 Page 3 of 4 Page ID #:498

                                           ,~k-10FFMAN, LARIN
                                             pAG N ETTI,..
                                              -~r  ~    ~,
   JOHN B. AGNETTI                                                                    909 N. MIAMI BEACH BLVD.
                                                (305)653-5555                                 SUITE 201
 MARTIN L. HOFFMAN                             (800)803-5555                            MIAMI, FL 33162-3712
ALSO MEMBER NEW YORK BAR                      FAX (305) 940-0090
                                                                                    6750 NORTH ANDREWS AVE.
   DAVID L. PERKINS                                                                         SUITE 200
ALSO MEMBER NEW YORK BAR                     INFO@HLALAW.COM                        FORT LAUDERDALE, FL 33309

 MICHAEL S. HOFFMAN                           WWW.HLALAW.COM                         82681 OVERSEAS HIGHWAY
                                                                                       ISLAMORADA, FL 33036
      OF COUNSEL
                                                                                        422 FLEMING STREET
 HAROLD M. HOFFMAN                                                                       KEY WEST, FL 33040
  MEMBER NEW YORK AND
  NEW JERSEY BAR ONLY




                                                                               Sent via U.S. Mail
          December 14, 2020

          Honorable Consuelo B. Marshall
          Attn: Yolanda Skipper
          United States District Court
          Central District of California
          350 West 2st Street
          Los Angeles, CA 90012.


          Re: 2:20-cv-01374-CBM-MAA, Douglas Kirkland v. Kfir Moyal


          Dear Ms. Skipper:

                  Enclosed please find the Suggestion of Bankruptcy for filing in the above
          referenced matter. We represent the Defendant, Kfir Moyal, in his chapter 13 bankruptcy
          case in the Southern District of Florida.

                   If you have any questions, do not hesitate to contact me.

          Sincerely,

             r1.
          Kristen Al ssandra Szolis,
          Legal Assistant to Michael S. Hoffinan, Esq.


          Encl.

          CC: Douglas Kirkland c/o SRIPLAW
          1801 Century Park East, Ste. 1100, Los Angeles, CA 90067.
Case 2:20-cv-01374-CBM-MAA Document 65 Filed 12/23/20 Page 4 of 4 Page ID #:499




                                                                                      ~,iOFFMAN, LARIN
                                                                                     (~(AGNETTI, P.a.                                                                                                                  '
                                                                                        ATTORf~!EY~~ Al L,4'.v                                                                                                        5CP'~~'~T'f"
                                                                                  909 N. MIAMI BEACH BLVD.                                                                                                             ~~~
                                                                                                                                                                                                                   Z
                                                                                                                                                                                                                   7                        PITNEY BOWES
                                                                                          SUITE 201
                                                                                  MIAMI, FLORIDA 33162-3712                                                                                                       oz ,P             $ 000.50°
                                                                                                                                                                                                                  0000932392      DEC 142020
                                                                                                                                                                                                                  M AILED FROM ZIP CODE 331 62
                                                                                                                                                                                                f
                                                                                                                                                                                                                                j
                                                                                                                                  U nited States District Court                   ~~ 3~ ~
                                                                                                                                  Central District of Cali fornia     - ~,.,~ :; , ~ ,: , ~ L ;,;;,,
                                                                                                                                  Attn: Yolanda Skipper for Judge Mar`st                   .~
                                                                                                                                                                                               --.
                                                                                                                                                                          ~N— -- -- ----     ~- ~ ~'
                                                                                                                                  350 West 2st Street
                                                                                                                                  Los Angeles, CA 90012.
                                                                                                                 '~:i+_+:~~::.: _ ':'w::W s   ....:_;;;:j,:~   -r~'~`I~ +l ~ l ~ 1 ~~1~~~~1~~i~ii~l~l~~;i~~zr#i.~j~lil~i~~ij:~t~~f~~~~lr!
